                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                 No. 5:16-CV-410-BO

UNITED STATES OF AMERICA and                  )
THE STATE OF NORTH CAROLINA,                  )
EX REL. STEPHEN GUGENHEIM,                    )
                                              )
                               Plaintiff,     )
                                              )
V.                                            )                       ORDER
                                      )
MERIDIAN SENIOR LIVING, LLC, et al. , )
                                      )
                     Defendants. )




       This cause comes before the Court on relator' s motion for partial summary judgment and

defendants' motion for summary judgment. The appropriate responses and replies have been

filed, and a hearing on the matters was held before the undersigned on February 27, 2020, at

Raleigh, North Carolina. In this posture, the motions are ripe for ruling and, for the reasons that

follow, defendants ' motion is granted and relator' s motion is denied.

                                            BACKGROUND

       Relator Stephen Gugenheim brought this action under the federal False Claims Act

(FCA), 31 U.S.C. § 3729, et seq., as amended, and the North Carolina False Claims Act

(NCFCA), N.C. Gen. Stat. § 1-605, et seq. , to recover damages and civil penalties on behalf of

the United States and the State of North Carolina for violations of the FCA and NCFCA with

respect to submissions of and reimbursements for false claims to North Carolina's Medicaid

Program, 1 specifically for the provision of personal care services. 2 Personal care services, or

PCS , under the North Carolina Medicaid Program include a range of hands-on assistance to



 Hereinafter North Carolina Medicaid or Medicaid.
2
 The United States and the State of North Carolina have declined to intervene in this action.
[DE 21].
        Case 5:16-cv-00410-BO Document 173 Filed 04/21/20 Page 1 of 18
enable individuals to accomplish tasks they are unable to perform themselves, typically the

activities of bathing, eating, toileting, and mobility. Forty-five of the named defendants are

operators of separate adult care homes that provide PCS to residents; these adult care homes

have many residents who suffer from cognitive and memory impairments and reside in special

care units which provide greater security and supervision. Defendant Affinity Living Group,

LLC manages the adult care home defendants and defendant Meridian Senior Living, LLC,

provided management services to the individual adult care homes before February 2016.

Defendant Charles E. Trefzger, Jr. , is the CEO of Affinity Living Group.

       Relator alleges that the named defendants, acting in concert from at least 2010 and past

the date of the filing of the complaint, and acting "with actual knowledge of the information,

and/or with deliberate ignorance and/or reckless disregard for the truth or falsity of the

information, and/or with intention to deceive the government[,] intentionally submitted false

claims for reimbursement to N.C. Medicaid for [PCS] provided to residents of Defendants'

Special Care Units and received reimbursements therefrom."          [DE 26] Amd. Comp!.            ,r   2.

Relator alleges that the defendants ' staffing patterns and scheduling practices make it impossible

for defendants to have rendered the required time units of PCS to their qualified Medicaid

special care unit residents, or, alternatively, to provide for and meet the PCS needs of the

qualified Medicaid special care unit residents as assessed.       Id.   ,r   5.   Relator alleges that

defendants knowingly failed to render the PCS as claimed and reimbursed by North Carolina

Medicaid, and that defendants cannot support their special care unit PCS claims as submitted to

and reimbursed by Medicaid by any unit of hourly or daily measurement. Id.            ,r   125. Relator

alleges that " [a]t no time did the Defendants' [special care unit] staff time correspond with or

come near to meeting the staff time necessary to provide the PCS required to support a Medicaid



                                                2

        Case 5:16-cv-00410-BO Document 173 Filed 04/21/20 Page 2 of 18
authorized PCS claim for reimbursement at the maximum allowable reimbursement amount of

services." Id.   1 127.   The allegations in relator's complaint are based on calculations comparing

staff time available and the number of hours of PCS claimed.

        On March 23, 2018, the Court granted in part and denied in part defendants ' motion to

dismiss the amended complaint.         Relator' s conspiracy claims and claim under 31 U.S.C. §

3729(a)(l)(B) for knowingly making, using, or causing to be made or used a false record were

dismissed. [DE 55]. Remaining for adjudication are relator's claims for knowing presentation

of false or fraudulent claims in violation of 31 U.S.C. § 37(a)(l)(A) (count one) and his claims

under the NCFCA.

                                             DISCUSSION

        At the outset, the Court ALLOWS the motion by the North Carolina Senior Living

Association for leave to file an amicus curiae brief in support of defendants, [DE 149], and the

Court has considered the amicus curiae brief at [DE 149-2]. For good cause shown, the motions

for extension of time [DE 141 & 159] are also GRANTED, as is relator' s motion to seal [DE

131].

        A motion for summary judgment may not be granted unless there are no genuine issues

of material fact for trial and the movant is entitled to judgment as a matter of law. Fed. R. Civ.

P. 56(a). The moving party bears the initial burden of demonstrating the absence of a genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If that burden has

been met, the non-moving party must then come forward and establish the specific material facts

in dispute to survive summary judgment. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 588 (1986). In determining whether a genuine issue of material fact exists for trial , a

trial court views the evidence and the inferences in the light most favorable to the nonmoving



                                                   3

        Case 5:16-cv-00410-BO Document 173 Filed 04/21/20 Page 3 of 18
party. Scott v. Harris , 550 U.S. 372, 378 (2007). However, " [t]he mere existence of a scintilla

of evidence" in support of the nonrnoving party' s position is not sufficient to defeat a motion for

summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). "A dispute is

genuine if a reasonable jury could return a verdict for the nonrnoving party .. . . and [a] fact is

material if it might affect the outcome of the suit under the governing law." Libertarian Party of

Virginia v. Judd, 718 F.3d 308, 313 (4th Cir. 2013) (internal quotations and citations omitted).

Speculative or conclusory allegations will not suffice. Thompson v. Potomac Elec. Power Co. ,

312 F.3d 645 , 649 (4th Cir. 2002). When deciding cross-motions for summary judgment, a court

considers each motion separately and resolves all factual disputes and competing inferences in

the light most favorable to the opposing party. Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th

Cir. 2003).

I.     Defendants' motion for summary judgment.

       Defendants have moved for summary judgment m their favor on all of relator' s

remaining claims.    The following facts are derived from the undisputed facts proffered by

defendants. See [DE 148; 167].

       The North Carolina Department of Health and Human Services, Division of Health

Benefits oversees the North Carolina Medicaid Program, including the PCS benefit. Prior to

January 1, 2013 , there was no specific North Carolina Medicaid policy governing the provision

of PCS in adult care homes, and adult care homes billed for PCS on a single per diem rate per

resident. In contrast, PCS provided by in-home care providers prior to January 1, 2013 , was

governed by North Carolina Clinical Policy 3C (Policy 3C). On January 1, 2013 , North Carolina

Medicaid and Health Choice Clinical Coverage Policy 3L (Policy 3L) was implemented as a

result of a federal requirement mandating that PCS services be provided in both adult care homes



                                                 4

        Case 5:16-cv-00410-BO Document 173 Filed 04/21/20 Page 4 of 18
and in-home settings unde.r the same policy.          Policy 3L defines PCS as a medical benefit

provided to beneficiaries who "have a medical condition, disability, or cognitive impairment and

demonstrate unmet needs for hands-on assistance with qualifying activities of daily living:

bathing, dressing, mobility, toileting, and eating." [DE 150] Defs. App ' x. 349. 3 Policy 3L is

applicable to PCS services provided in adult care homes as well as in-home settings, and most of

the provisions of Policy 3C which had been applicable only to in-home PCS were carried

forward into Policy 3L.

       In order to qualify for Medicaid' s PCS benefit, an independent assessment is performed

annually to identify or reassess a beneficiary' s overall ability to perform each activity of daily

living. A beneficiary who is totally able to perform an activity of daily living or needs only

verbal cueing or supervision will not qualify for the PCS benefit.         A beneficiary who can

perform the activity with limited assistance or extensive assistance, or is unable to perform the

activity at all , will qualify for the PCS benefit. The specific tasks a beneficiary needs assistance

with for each activity of daily living are identified, as is the level of assistance needed for those

tasks · and the number of days in a week on which the beneficiary will require assistance with

those tasks.

       Once the assessment is performed and the eligibility criteria are satisfied, the amount of

monthly authorized hours for each activity of daily living is calculated using an algorithm which

is based upon Policy 3L' s service level determination chart. The service level determination

chart lists, for example, that thirty-five minutes per day are authorized for beneficiaries who

need limited assistance with bathing, fifty minutes are authorized for beneficiaries needing

extensive assistance with bathing, and sixty minutes are authorized for beneficiaries who are


Citations to defendants' appendix in support of their statement of material facts are to the appendix
page number.

                                                  5

        Case 5:16-cv-00410-BO Document 173 Filed 04/21/20 Page 5 of 18
fully dependent on assistance with bathing. See Defs. App 'x 907. For an individual beneficiary,

the algorithm considers which activities of daily living the beneficiary needs assistance with as

well as the frequency assistance is needed to calculate the number of hours per month that are

approved for PCS. Time is also included in the authorization for medication assistance, meal

preparation, and additional time based on environmental or medical conditions.

       After a beneficiary is approved for a certain number of PCS hours per month, the PCS

provider develops a service plan to schedule the delivery of the PCS benefit. This service plan

includes each activity of daily living and the beneficiary' s assistance level, as well as all sub-

tasks within each activity of daily living, the number of times per day or week they must be

performed, and the average daily PCS hours allocated based upon a formula applied to the total

number of monthly hours that has been approved. When Policy 3L first went into effect, the

maximum number of authorized PCS hours for an individual beneficiary was eighty hours per

month, even if the total number of assessed hours was more than eighty. Policy 3L was later

amended to authorize an additional fifty hours per month for beneficiaries who meet certain

criteria, such as having a memory impairment which requires increased supervision. Thus, the

maximum total number of monthly PCS hours authorized for Medicaid reimbursement is 130.

       In order to be covered by Medicaid, PCS must be documented as completed, and Policy

3L requires providers to document all tasks in a beneficiary' s service plan at the frequency

indicated that are performed by PCS aides. The requirements for aide documentation include, at

minimum, the date of service, the aide tasks provided, and the aide providing the service. Under

Policy 3C, which had applied only to providers of in-home PCS, the actual time spent by a

provider was recorded and submitted for reimbursement in units reflecting fifteen minutes of

actual time spent. The fifteen minute billing unit was continued under Policy 3L.        Policy 3L



                                                 6

        Case 5:16-cv-00410-BO Document 173 Filed 04/21/20 Page 6 of 18
also sets out the mm1mum qualifications and training required for PCS aides, but North

Carolina's Department of Health and Human Services, Division of Health Service Regulation

(DHSR), regulates the staffing of adult care homes, including the staffing ratio.

              After Policy 3L, which does not itself address billing practices, was implemented, third-

party guidance on compliance with Policy 3L was published after being approved by North

Carolina Medicaid. This guidance states that providers need not keep track of the time spent

providing PCS .                This is supported both by the language of Policy 3L and the deposition

testimony of North Carolina Medicaid officials, including Cassandra McFadden, Sabrena Lea,

                                 4
and Patrick Piggot.                    See McFadden Dep. 178-79, Defs. App'x 86-87; Lea Dep. 111 , Defs.

App 'x 136; Piggot Dep. 30, Defs. App 'x 109. The guidance further states that adult care home

providers do not need to deduct time from PCS hours if all tasks associated with that activity of

daily living could not be completed, so long as one of the tasks could be completed. Again to

use the example of bathing, if a provider is able to complete one of ten tasks associated with

bathing, the provider can bill Medicaid for the entire time allotted for the bathing activity of

daily living. McFadden Dep., Defs. App ' x 75.

            Defendants have a uniform method of billing Medicaid for PCS, which includes

conducting a daily census of residents and billing for the daily allocated amount of PCS hours

for a beneficiary counted as present on a particular day. North Carolina Medicaid has never

refused to pay any PCS claim submitted by defendants based on the manner in which the PCS

was billed.

                                                              The False Claims Act




4Cassandra McFadden 1s the c urre nt Program Operations Manager res ponsible for overseeing the PCS program; Sabrena Lea is the c urre nt Assoc iate Director for
Long-term Services and Support and ove rsees services including PCS; Patrick Piggot is a current Associate Director for the North Carolina Medicaid Office of
Compl iance and Program Integrity (OCPI) and is responsible for pre- and post-payment audits of claims fo r PCS rei mbursement.



                                                                               7

             Case 5:16-cv-00410-BO Document 173 Filed 04/21/20 Page 7 of 18
       To prevail on his FCA claims, relater must demonstrate that defendants made a false

statement or engaged in a fraudulent course of conduct; that the statement or conduct was made

or conducted with the requisite scienter; that the statement or conduct was material; and that the

statement or conduct caused the government to pay money or forfeit money due and owing.

United States ex rel. Harrison v. Westinghouse Savannah River Co., 352 F.3d 908, 913 (4th Cir.

2003) (Harrison II) . At the summary judgment stage, the relater "must adduce evidence on each

element of [his] FCA claims that would be sufficient, if believed, to satisfy the burden of proof

at trial. " United States v. Prince, No. 1:08CV1244, 2011 WL 13092084, at *2 (E.D. Va. June

13, 2011).    Pursuant to N.C.G.S. § 1-616(c), the North Carolina False Claims Act is to be

interpreted consistently with the federal False Claims Act.         N.C. Gen. Stat. § 1-616(c).

Accordingly, the Court' s discussion of the False Claims Act applies to relator' s federal and state

law claims.

       Even construing the facts in the light most favorable to relater, relater has not proffered

evidence which, if believed, would show that the bills submitted by defendants to North Carolina

Medicaid for PCS reimbursement were materially false or made with the requisite scienter.

       "In order for a false statement to be actionable under ... the FCA, it must be made as

part of a false or fraudulent claim." United States ex rel. Grant v. United Airlines Inc. , 912 F.3d

190, 196 (4th Cir. 2018). The false statement must also be material, meaning it must have "a

natural tendency to influence, or be capable of influencing, the payment or receipt of money or

property." Universal Health Servs., Inc. v. United States ex rel. Escobar, 136 S. Ct. 1989, 1996

(2016) (Escobar) (citations omitted).

       The evidence submitted by defendants demonstrates that North Carolina Medicaid

officials and North Carolina Medicaid sanctioned guidance to adult care homes expressly do not



                                                 8

        Case 5:16-cv-00410-BO Document 173 Filed 04/21/20 Page 8 of 18
require adult care homes to track the time spent delivering PCS to their residents. Each North

Carolina Medicaid staff member who testified recognized that, while the requirement that PCS

be billed in fifteen minute increments was carried forward from Policy 3C to Policy 3L, the

practical differences between adult care homes and in-home care providers caused Medicaid

officials to construe the two settings differently: "folks in a primary private setting - they would

be billing for ... their time in, their time out. When I think about an adult care home, I'm

thinking about the fact that they completed the ADL." McFadden Dep., Defs. App'x 84. This

comports with Policy 3L § 4.2.2, which states that the provision of PCS will not be covered

when, inter alia, PCS is not documented as completed or not completed on the date the service

was billed. Defs. App'x 692.

       Thus, the payment for PCS services in the adult care home setting is based on the

completion of the service, not on the time spent performing the service.         For example, if a

beneficiary has been approved for extensive assistance with dressing, which is listed as thirty-

five minutes per day of assistance in the service level determination chart, a PCS provider in an

adult care home would be able to bill for thirty-five minutes of PCS if the dressing has been

completed, whether it took the aide providing assistance twenty minutes or forty minutes that

day. See McFadden Dep. , Defs. App'x 76-77. Moreover, even if an adult care home PCS aide is

able to complete just one of the tasks associated with an activity of daily living, the adult care

home provider is permitted to bill for the full time allotted for that activity of daily living. Id.

73-75. To rely on the example used at Ms. McFadden' s deposition, if an aide were to assist a

PCS beneficiary with brushing her teeth, just one of ten tasks associated with the bathing activity

of daily living, the provider would be permitted to bill North Carolina Medicaid for the full




                                                 9

        Case 5:16-cv-00410-BO Document 173 Filed 04/21/20 Page 9 of 18
amount of time allotted to the activity of bathing - between thirty-five and sixty minutes per day

depending on the assistance level required . Defs. App 'x 75 .

       Relator' s theory to support his False Claims Act claims is that defendants could not have

provided all of the PCS that they billed for because the PCS hours billed were greater than the

staff labor hours at their facilities . But, as discussed above, official North Carolina Medicaid

guidance explains that PCS services provided in adult care home care settings are billed at the

completion of the task, which may take all or a fraction of the time authorized for that particular

activity of daily living. Indeed, while adult care home providers must bill for PCS in fifteen

minutes increments, North Carolina Medicaid does not "mandate that [] care be delivered in

fifteen minute increments." Lea Dep. , Defs. App' x 127-28. In other words, completion of tasks

is considered a proxy for time in adult care homes, due to the fact that residents are in that

setting twenty-four hours a day, seven days per week. Id. , Defs. App ' x 123 . This is in contrast

to the provision of PCS in an in-home setting, where the aide is present and providing services to

the beneficiary for only a finite period of time. Id. at 124.

       This is further supported by the billing request forms, which do not require adult care

homes to show the time spent providing PCS in order to be reimbursed. Because requests for

PCS reimbursement do not require a provider to demonstrate the time spent providing PCS, it

follows that the actual amount of time spent providing PCS is immaterial to the request for

reimbursement for PCS services. See Escobar, 136 S. Ct. at 2003 (materiality standard is

demanding). The record testimony demonstrates that what is material in the adult care home

setting is that the PCS was completed.

       In arguing against defendants' motion for summary judgment, relator advances a theory

of implied false certification liability. Implied false certification liability exists where there is "a



                                                  10

        Case 5:16-cv-00410-BO Document 173 Filed 04/21/20 Page 10 of 18
request for payment under a contract where the contractor withheld information about its

noncompliance with material contractual requirements. " United States v. Triple Canopy, Inc.,

857 F.3d 174, 178 n.3 (4th Cir. 2017) (internal quotation marks omitted). Here, relator contends

that defendants impliedly, and falsely, certified to Medicaid that they had provided the requisite

PCS by submitting claims for units of PCS when they may not have actually spent fifteen

minutes providing the unit of PCS and further impliedly certifying compliance with licensing

regulations which require special care units to staff in sufficient numbers to meet the needs of

residents. [DE 166 at 5].

       "When . . a defendant makes representations m submitting a claim but omits its

violations of statutory, regulatory, or contractual requirements, those omissions can be a basis

for liability if they render the defendant's representations misleading with respect to the goods or

services provided." Escobar, 136 S. Ct. at 1999. Two conditions must be satisfied to succeed on

an FCA claim under the implied false certification theory: first, the claim must request payment

and make a specific representation about the goods or services provided and, second, the failure

to disclose noncompliance with material regulatory or statutory requirements must make such

representations "misleading half-truths." Id. at 2001 .

       Policy 3L is silent in regard to the staffing requirements of adult care homes. Although

Policy 3L discusses PCS as providing for the unmet needs of qualifying Medicaid beneficiaries,

nowhere does it mandate certain staffing ratios in order to fill that unmet need, and it does not

require that adult care homes certify that their staffing ratios are sufficient to provide the PCS

claimed.    Rather, only completed PCS may be billed by providers to Medicaid for

reimbursement. True, the FCA would prohibit a system to bill Medicaid for PCS when no PCS

was provided. But relator has not proffered any evidence in opposition to defendants ' motion



                                                 11

       Case 5:16-cv-00410-BO Document 173 Filed 04/21/20 Page 11 of 18
for summary judgment that would show a fraudulent course of conduct by defendants to bill for

PCS when no PCS was provided.             Rather, relator' s claim rests on a theory based upon

defendants ' staffing plans and PCS claims, but at this stage of the proceeding that is simply not

enough to create a genuine issue of material fact for trial.

       Realtor's implied certification theory also rests on his belief that with every bill for PCS

reimbursement submitted to North Carolina Medicaid, defendants implied certified, not only that

they had provided the PCS for which they were seeking reimbursement, but also that they were

able to do so because they had the proper staffing ratio. Staffing levels of adult care homes is a

regulatory matter governed by DHSR, not North Carolina Medicaid or OCPI. Lea Dep., Def.

App' x 130; Piggott Dep., Defs. App 'x 108. When adult care homes are audited for PCS

compliance, certain staffing issues are reviewed, including whether the staff is properly trained

and whether the staff is qualified, but proper staffing levels is not an issue in the audit, nor do

auditors compare labor time with PCS claims. Piggott Dep., Defs. App ' x 107-112. "[T]he

correction of regulatory problems is a worthy goal, but [it] is ' not actionable under the FCA in

the absence of actual fraudulent conduct."' U.S. ex rel. Rostholder v. Omnicare, Inc., 745 F.3d

694, 702 (4th Cir. 2014) (citation omitted).

        Relator has also failed to create a genuine issue of material fact as to scienter. There has

been no evidence proffered that defendants had actual knowledge that the claims they were

submitting for reimbursement were false. Rather, relator contends that defendants acted with

deliberate indifference or reckless disregard of the falsity of the information submitted to

Medicaid. 31 U.S.C. § 3729(b).

        Policy 3L does require PCS providers to report billing using one unit of service as

equaling fifteen minutes. But Medicaid officials have recognized since the inception of Policy



                                                  12

        Case 5:16-cv-00410-BO Document 173 Filed 04/21/20 Page 12 of 18
3L that "it' s easy to apply time-based billing units in an in-home setting, and it's not easy to

apply it in [an adult care home]." Feasel Dep., Defs. App'x 45; 46-47. Put another way, Policy

3L includes "a billing method that works well in an in-home care setting, and does not work well

in an adult care home setting." Id. 47. In light of this difficulty, North Carolina Medicaid

officials and official guidance have consistently told adult care home providers that they should

bill Medicaid for PCS reimbursement based upon the completion of the task, not based on the

amount of time it took to complete the task.

       " [T]he government' s knowledge of the facts underlying an allegedly false record or

statement can negate the scienter required for an FCA violation."        U.S. ex rel. Becker v.

Westinghouse Savannah River Co. , 305 F.3d 284, 289 (4th Cir. 2002). Here, North Carolina

Medicaid plainly had knowledge that defendants were not tracking the amount of time spent

providing PCS as their own official guidance instructed adult care home providers not to do so.

See also U.S. ex rel. Werner v. Fuentez Sys. Concepts, Inc., 319 F. Supp. 2d 682, 685 (N.D.W.

Va.) (scienter negated where Coast Guard officials instructed defendants to bill in a particular

manner).

       Relator argues that nothing in Policy 3L or North Carolina Medicaid guidance instructed

defendants to submit claims for unavailable staff time.     But, as discussed above, adult care

homes are not required to provide care in fifteen minute increments, and may bill for completed

PCS, irrespective of the amount of time it took to complete the task. North Carolina Medicaid

guidance further supports that where a beneficiary has been approved for PCS, the same amount

of time is approved per day whether or not one of the associated tasks or seven of the associated

tasks are scheduled to be completed on a particular day.




                                                13

       Case 5:16-cv-00410-BO Document 173 Filed 04/21/20 Page 13 of 18
       Defendants have been audited a number of times by state and federal regulators. See [DE

152], Stahlschmidt Deel.    1 13.   Despite these audits, defendants have not been found deficient

due to the absence of maintaining records of time spent providing PCS or a failure to spend

sufficient time providing PCS. Id.      1 30.   Defendants' billing practices have been examined,

including their practice to bill for the total authorized time for PCS based upon their census, and

defendants ' billing methodology was generated based upon guidance received from North

Carolina Medicaid. See [DE 153], Coffey Deel.           11 8, 9.   According to testimony submitted by

defendants, this is the general practice among adult care homes in North Carolina. [DE 154]

O'Neill Deel.   1 11.   Relator has not come forward with evidence which would create a genuine

issue of material fact that defendants acted with reckless disregard of the falsity of the

information they provided to Medicaid when seeking reimbursement for PCS.

       Because relator has failed to create a genuine issue of material fact as to whether

defendants submitted materially false claims to North Carolina Medicaid and whether, if they

did so, defendants acted with scienter, defendants are entitled to summary judgment in their

favor on relator' s claims under the federal and state False Claims Acts.

II.    Relator' s motion for summary judgment.

       Relator seeks entry of partial summary judgment in his favor on the five issues discussed

below. In light of the foregoing and, for purposes of relator' s motion viewing the facts and

inferences in the light most favorable to defendants, relator' s motion for summary judgment

must be denied.

       (1) Relator asks the Court to hold that North Carolina' s Medicaid PCS statutory scheme

requires time-based (not task-based) billing.           As at length discussed above, the summary

judgment record reflects that, while Policy 3L requires billing in fifteen minute increments,



                                                   14

       Case 5:16-cv-00410-BO Document 173 Filed 04/21/20 Page 14 of 18
North Carolina Medicaid does not interpret Policy 3L as being time-based in the adult care home

setting.

           (2) Relator asks the Court to hold that North Carolina' s Medicaid PCS statutory scheme,

plan, and policy requires PCS providers to staff at levels sufficient to support their time-based

claims for reimbursement in order to meet the needs of their beneficiaries. Also as discussed

above, Policy 3L by its own terms does not specifically address staffing levels.

           (3) Relator asks the Court to hold that the independent assessment and resulting

authorized hours determine the PCS needs of the beneficiary. Such a holding would contrary to

the testimony of the Medicaid officials, who repeatedly described PCS in adult care homes as

being based upon completion of the task, not dependent on the time spent completing the task.

To hold that the authorized hours of PCS determine the need of the beneficiary would also run

counter to the interest of the beneficiary: the beneficiary requires assistance with an activity of

daily living such as bathing, dressing, or toileting, and on any given day those needs may be

above or below the number of hours authorized by Medicaid. See, e.g. , [DE 135-6] McFadden

Dep. 6-12, 23-26; Goddard Dep., Defs App' x 161 ; [DE 137-3] Clampett Dep. at 44-47.

           (4) Relator asks the Court to hold that when defendant Affinity has billed for PCS on

shifts when PCS was not provided to residents, that constitutes the submission of a false claim

under the FCA. Relator has submitted a report which identifies 1,969,461 Medicaid claims

reimbursed for which the hours reimbursed exceeded the available PCS special care unit staff

hours per day per resident at the defendant facilities. [DE 138-6]. This analysis plainly supports

relator' s theory of the case, but it does not create an issue of material fact because, as discussed

above, PCS in adult care homes is not required to be provided in fifteen minute increments, and




                                                  15

           Case 5:16-cv-00410-BO Document 173 Filed 04/21/20 Page 15 of 18
adult care home providers are permitted to bill for completion of the task irrespective of the

amount of time it took to complete the task. 5

       Relator has also identified thirteen examples from eleven defendant facilities in which

ADL task logs indicate that tasks had not been performed, but claims had been submitted to and

paid by North Carolina Medicaid. See [DE 138-1], Coffey Dep. 94-175. Billing Medicaid for

PCS not, in fact, performed could support a claim under the FCA. However, the allegations in

this case span more than five years and cover approximately 1300 beneficiaries. First, the FCA

requires more than negligence or billing errors to support a claim. United States ex rel. Ubl v.

!IF Data Sols. , 650 F.3d 445 , 452 (4th Cir. 2011); U. S. ex rel. Owens v. First Kuwaiti Gen.

Trading & Contracting Co., 612 F.3d 724, 728 (4th Cir. 2010).              Rather, there must be

knowledge that a claim is false or a knowing and willing disregard of the falsity of the

information submitted. Thirteen billing discrepancies is insufficient at the summary judgment

stage to create a genuine issue of material fact.

       Second, Policy 3L does not require that PCS be billed by shift.            Defendants have

proffered evidence that if a PCS task was not provided on a particular shift, the task will be

completed that day. See Webb Dep., Defs. App's 20-21 ; see also [DE 137-3], Clampett Dep.

42-44. Relator has proffered no evidence which would dispute that, because his premise is based

upon a comparison of staffing hours to the number of PCS hours provided. As discussed above,

however, the way that adult home care providers are permitted to bill Medicaid for PCS

reimbursement does not support such a theory.




5
 Because the Court finds that relator's expert report does not create a genuine issue of material
fact, it need not review the individual billing records which support the expert' s conclusions.
The motion for leave to file exhibits not capable of being filed electronically [DE 140] is
therefore DENIED AS MOOT.

                                                    16

        Case 5:16-cv-00410-BO Document 173 Filed 04/21/20 Page 16 of 18
        (5) Relator asks the Court to hold that the defendants do not have enough staff time

available to provide the fifteen-minute PCS units for which they billed and were reimbursed by

Medicaid. Because the Court has held that North Carolina Medicaid's interpretation of its own

Policy 3L does not require adult care homes to provide PCS in fifteen minute increments, relator

is not entitled to summary judgment in his favor on this issue.

        At bottom, in response to defendants ' motion for summary judgment, relator has failed to

come forward and create genuine issue of material fact as to his False Claims Act claims under

either federal or state law. The False Claims Act is not meant to address billing errors nor is it

meant to remedy regulatory violations.       Defendants' billing practices comport with North

Carolina Medicaid ' s own interpretation of Policy 3L as it applies to adult care homes. Even if

defendants' PCS billing practices are improper, defendants ' reliance on the official guidance of

North Carolina Medicaid negates any scienter which is alleged. Relator's FSA claims, therefore,

fail.

                                         CONCLUSION

        Accordingly, for the foregoing reasons, the motion by the North Carolina Senior Living

Association for leave to file an amicus curiae brief in support of defendants [DE 149] is

ALLOWED. Relator's motion to seal [DE 131] is GRANTED. Relator' s motion for partial

summary judgment [DE 132] is DENIED. Relator's motion for leave to file exhibits not capable

of being filed electronically [DE 140] is DENIED AS MOOT. Relator' s motion for extension of

time to file substantive motions [DE 141] is GRANTED.             Defendants' motion for summary

judgment [DE 145] is GRANTED.           Defendants' motion for extension of time to file their

response to relator' s motion for partial summary judgment [DE 159] is GRANTED.




                                                 17

        Case 5:16-cv-00410-BO Document 173 Filed 04/21/20 Page 17 of 18
      The clerk is DIRECTED to enter judgment in favor of defendants and close the case.




SO ORDERED, this ~~day of April, 2020.



                                      ~w.lJ~
                                        TERRENCE W. BOYLE
                                        CHIEF UNITED STATES DISTRICT JUDGE




                                           18

      Case 5:16-cv-00410-BO Document 173 Filed 04/21/20 Page 18 of 18
